DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

	Any objection or rejections levied in the prior Action which are not repeated in the instant Action have been withdrawn.

Response to Arguments
Applicant's arguments in the Reply filed 19 May 2022 (“Reply”) have been fully considered but they are not persuasive.
	The Examiner first notes that, with respect to Hvid, a reversible pump is more complicated, expensive that a single direction pump, such as that described by Foley.  There thus exits a market-driven motivation to make a TAI system more reliable and less costly by using a single direction pump, as compared to a reversible pump.  Foley teaches that the use of a single direction pump in a TAI is a viable alternative; see [00041], in which Foley describes a simple on-off switch 48 for its battery-operated pump, thus indicating that it is a single direction pump with no controller for reversing its direction.  Foley also teaches an, “inflation/irrigation control knob 46 that directs irrigation fluid to the appropriate lumen in the barrel 36 of the catheter 34,” thus teaching that the fluid controller’s valves in a TAI device can be integrated together.
	Motivation supporting a rejection under 35 U.S.C. § 103 may include a “simple substitution of one known element for another to obtain predictable results,” see M.P.E.P. § 2141(III).  In the context of the instant claims, the substitution/reversal of the functions of the pump and valve set, from a two-way pump and simple on-off valves and check valves (see Hvid Fig. 5a, the combination of valves AV2 and CV1; and one-way reservoir valve 114), to a one-way pump and reversible valves, those valves being matched with check valves (again, such as AV2 and CV1), is deemed to be an obvious substitution/reversal of elements’ functions.  That combination leads directly to well-known reversible check valves, of which Graves is an example.  Thus, the claimed improvement is no more than the predictable use of prior art elements according to their established functions.  See KSR International Co. v. Teleflex Inc., 550 U.S. 398, 417 (2007)
	Concerning the newly added clause, “wherein the direction of flow of the irrigation liquid drawn into the pump and pushed out of the pump is dictated by the configuration of the valve assembly,” this is the natural result of replacing Hvid’s reversible pump and simple valves with a simple, one-way pump and more complicated, reversible one-way valves: the pump operates in only one direction, while the controller and its valves dictate the fluid flow direction that Hvid otherwise describes.
	Applicant argues, at page 13, last full paragraph, that there are fundamental differences between Hvid’s pumping operations and those claimed, requiring an alleged “substantial reconstruction and redesign” of Hvid’s system, and would change the principle operation of Hvid’s device.
	“The test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference.... Rather, the test is what the combined teachings of those references would have suggested to those of ordinary skill in the art.” In re Keller, 642 F.2d 413, 425, 208 USPQ 871, 881 (CCPA 1981). See also In re Sneed, 710 F.2d 1544, 1550, 218 USPQ 385, 389 (Fed. Cir. 1983) ("[I]t is not necessary that the inventions of the references be physically combinable to render obvious the invention under review."); and In re Nievelt, 482 F.2d 965, 179 USPQ 224, 226 (CCPA 1973) ("Combining the teachings of references does not involve an ability to combine their specific structures.").  Thus, whether or not substantial reconstruction would be involved is not relevant to the obviousness inquiry.
	Hvid’s system’s principle of operation is not changed by this substitution/ reversal of elements’ functions.  As noted in In re Ratti, cited in M.P.E.P. § 2143.01(VI) (cited by Applicant), a change in the principle of operation of a reference is, “a change in the basic principle under which the [primary reference] construction was designed to operate.”  Hvid’s system’s principle of operation is the control of fluid to and from a reservoir, to and from a balloon, and to a catheter’s flushing lumen, as performed by a pump and valves.  That principle is retained by the (hypothetical) modification described in this Action, and thus does not run afoul of Ratti and M.P.E.P. § 2143.01(VI).
	Applicant then argues, beginning in the second full paragraph on page 14 of the Reply, that Hvid doesn’t disclose a balloon reversible check valve in fluid communication with its reversible pump and the balloon, and thus there is no reason to include one in its system.  In large part, the Examiner has addressed this argument above.  Notably, Applicant has overlooked Hvid’s check valve 114.  When Hvid’s pump is made one-way and its valves take over that function, the result is a reversible check valve 114.  That Hvid does not disclose a balloon reversible check valve in fluid communication with its reversible pump and the balloon does not negate the obviousness of modifying its device to include one.
	Applicant then accuses the Action of engaging in a reductionist treatment of the claims, dissecting them and reconstructing their features from several prior art documents.  While the Examiner appreciates Applicant’s concern, this and prior Actions have provided ample rationale for the modifications of the prior art devices to arrive at Applicant’s claimed combinations.  Applicant has not specifically addressed these combinations, mentioning Foley, Martini, and Graves only in passing and not with the specificity required by 37 C.F.R. § 1.111, and not addressing the tertiary evidence at all.  The Examiner notes that Applicant’s citation to ex parte Chicago Rawhide Mfg. Co. is inappropriate, as it is not precedential, and is otherwise cited in the M.P.E.P. only with respect to reexamination proceedings; see

https://www.uspto.gov/patents/ptab/precedential-informative-decisions

While Chicago Rawhide’s holding is in part still applicable, KSR established that there are many other sources for motivation in the obviousness analysis which do not rely on the prior art, see M.P.E.P. § 2141(I), which are articulated in this Action.  The balance of Applicant’s arguments are adequately addressed above. Applicant does not separately argue the patentability of dependent Claims 2-6 and 9-13.

Claim Objections
	Claim 1 is objected to because of the following informalities.
	In Claim 1, section D:
		ii), “liquid” is missing; and
		iii), “from” is missing.

	Appropriate correction is required.

Claim Interpretation
	The same interpretation given to “a waste drain valve opening mechanism” in the prior Action is given to the current term “the waste drain valve opening mechanism” now presented in Claim 5, for the same reasons.

Claim Rejections - 35 USC § 103
	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
	Claims 1, 10, 11, and 13 are again rejected under 35 U.S.C. § 103 as being unpatentable over Hvid (previously of record) in view of Foley (previously of record), Martini (previously of record), and Graves (previously of record).
	Hvid describes a device substantially as claimed by Applicant.
	Claim 1:  Hvid describes a system for performing irrigation of a body cavity (Abstract) comprising 
	a. a reservoir (102) configured to contain an irrigation liquid (Abstract);
	b. a catheter (100) configured to be at least partially inserted into the body cavity (Abstract) having a flushing passage (unlabeled), and a retention balloon (104) (see Fig. 2; pg. 9:27-10:8);
	d. a controller (103) in fluid communication with the reservoir and the catheter, said controller having a pump (101) and a valve assembly (105, 106, 108, 110, 112, 114, 116) (see Figs. 1-5; 9:11-13), the valve assembly changeable between configurations, when the pump is actuated and depending on the valve assembly configurations:
		i) irrigation liquid from the reservoir is drawn into the pump and the irrigation liquid is pushed out of the pump to the retention balloon (see pg. 3, lines 13-14, and Fig. 3);
		ii) irrigation liquid from the reservoir is drawn into the pump and the irrigation liquid is pushed out of the pump to the flushing passage of the catheter (see pg. 3, lines 15-16, and Fig. 4); and; 
		iii) irrigation liquid from the retention balloon is drawn into the pump and the irrigation liquid is pushed out of the pump to the reservoir (see pg. 3, line 17, pg. 11, line. 26 - pg. 12, line 4, and Figs. 5a and 5b)
	the valve assembly of the controller includes a reservoir valve (114) in fluid communication with the reservoir and the pump, a balloon valve (106) in fluid communication with the pump and the retention balloon of the catheter, and a flushing valve (108) in fluid communication with the bellows and the flushing port of the catheter (Fig. 2. and pg. 9, line 27 to pg. 11, line 12); and
	Hvid further describes that its reservoir valve 114 is a check valve, to prevent reflux of contaminated fluid from the patient into the reservoir (except for extreme circumstances, requiring valves 110, 112) (see also pg. 11, lines 4-5).
	Concerning Claim 1, Hvid does not, however, describe:
	a drain passage in the catheter;
	a waste drain valve in fluid communication with the drain passage of the catheter and movable between a closed configuration, where waste is retained within the drain passage, and an open configuration where waste flows through the drain passage;
	that both of the reservoir valve and the balloon valve is a reversible check valve, wherein each of the reversible check valves have a first configuration that allows irrigation liquid to travel in only a first direction and a second configuration that allows irrigation liquid to travel in only a second direction.
	Foley describes a TAI platform and is therefore from an art that is the same or closely analogous to that of Hvid.  Foley describes a waste drain valve 24 (see Figs. 1, 2; para. [00034], “A user will irrigate as normal through the catheter 18 and, when appropriate, open a valve 24 at the bottom of the device to release waste into the collection bag 20”) and a waste drain passage being that portion of catheter 18 distal of the valve 24 up to and including the portion at which connector 25, 32 attaches to the catheter.
	Foley describes the inclusion and use of waste drain passage and a waste control valve 24 located within the catheter at a location at which a user can manipulate the valve to drain waste from the bowel through the catheter, in order to permit the user to control the time and manner by which the waste is drained out of their colon, e.g., into a bag 20; see Foley at para. [00037]: “After a prescribed time, a user will turn the valve 24 at the bottom of the rectal catheter to open the catheter section and to release waste water and contained stool into the collection bag 20.”
	It would have been obvious, before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains, to include a drain passage and a waste drain valve in the catheter described by Hvid, because Foley describes the use of such a drain passage and valve in a convenient location in a TAI catheter in order to permit selective draining of the user’s colon by the user.
	Martini relates to a medical waste fluid collection and disposal system as is therefore from an art that is analogous to that of Hvid, because both concern the controlled delivery of a cleaning fluid in a medically related procedure, and to the safe and sanitary disposal of that cleaning fluid once contaminated by human fluids and waste.  Martini describes the fluid control portion of its system to include barrel valves driven in unison by gears 290a-d, respectively, all driven by main drive gear 292, so that the exact sequence of operation of the valves, and the resultant flow of fluid through the system, is automatically achieved by the design of the valve-and-gear train and driving of gear 292.
	It would have been obvious, before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains, to use barrel valves in the control system of Hvid, because barrel valves are very well known generally and Martini specifically describes the use of barrel valves to control the flow of cleaning and waste fluids in a medical device.  Furthermore, Hvid specifically describes the use of check valves in its fluid control system to prevent backflow of fluid through the fluid conduits, to inhibit or prevent the contamination of portions of the device, including the fluid reservoir, by fluids containing waste.
	Graves describes combination barrel-check valves, and is therefore from an art analogous to that of Martini (which specifically describes barrel valves), Hvid (which describes valves generally), and Foley (which describes a “twist,” i.e., rotary, valve).  Graves confirms that combining barrel valves (such as those described by Martini) with check valves (such as those described by Hvid) into a single valve device, in order to provide a bi-directional fluid valve with built-in check function which is thus selectable by the user, has been well-known in the art, citing several examples dating back to 1916 (see U.S. Patent No. 1,175,328; Graves at col. 1, lines 19-29), and provides significant advantages which are applicable to colonic irrigation system control:

The present disclosure is directed towards a valve which provides a check action in either direction, selectable by the user of the valve, and which provides complete fluid flow shut-off when desired. The valve, thus, will replace a number of separate valves and fittings. In addition to these features, it provides a valve in which the checking mechanism may be removed for repair or replacement while the valve is under fluid pressure and without permitting leakage of fluid.

Graves at col.1, lines 46-54.  Graves describes that its combination barrel-check valves (10 in Fig. 1; 406-412, Fig. 25) are each reversible check valves, wherein each of the reversible check valves have a first configuration that allows irrigation liquid to travel in only a first direction and a second configuration that allows irrigation liquid to travel in only a second direction (see, e.g., col. 5, lines 40-53; Abstract: “. . . the member thereby rotatable to permit the flow of fluid in one direction, the checking mechanism blocking fluid flow in the opposite direction, and by rotating the member to permit the flow of fluid in the second direction, the checking mechanism blocks flow in the first direction. . . ”).
	It would have been obvious, before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains, to use barrel check valves in the fluid controller of Hvid, as modified by Martini above, because Graves describes barrel valves which include an internal check valve, in order to permit the user of the valve to select the direction in which fluid flow is checked, as well as enabling the user to completely cut of fluid flow, with the same valve.
	As discussed above in the Response to Argument section, the Hvid / Foley / Martini / Graves system does not include the feature that the direction of flow of the irrigation liquid drawn into the pump and pushed out of the pump is dictated by the configuration of the valve assembly; instead, the direction of flow is dictated by the pump.
	It would have been obvious, before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains, to reverse the functions of the pump and valves in the Hvid / Foley / Martini / Graves system, which would result in the direction of flow of the irrigation liquid drawn into the pump and pushed out of the pump is dictated by the configuration of the valve assembly, because doing so amounts to no more than a simple substitution/reversal of one known element and its function for another to obtain predictable results.  See in re Gazda, 219 F.2d 449, 104 USPQ 400 (CCPA 1955); M.P.E.P. § 2144.04(VI)(A).

	Claim 10: Hvid does not, however, describe its system further comprises a hub configured to removably connect to the catheter, and the controller is in fluid communication with the catheter by tubing that connects to the hub.
	Foley describes that its system further comprises a hub (32) configured to removably connect to the catheter, and the controller is in fluid communication with the catheter by tubing (44) that connects to the hub (see Foley at paras. [0040] – [0042] and Fig. 8, in which its pump is controlled by a switch 48, which is part of its fluid controller, which also includes a valve selector switch 46; hub 32 is removably connected to a proximal end of catheter 34; and a fluid conduit from controller to the hub, 44).  Foley states that providing this configuration of features on a TAI system “deters over-insertion of the catheter” (para. [00040]) and “[t]he catheter 34 can be inserted into and removed from the seat 30” which permits simple disassembly of the system and easy disposal of the used, disposable catheter (id.).
	It would have been obvious, before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains, to further include in Hvid’s system a hub configured to removably connect to the catheter, and that the controller is in fluid communication with the catheter by tubing that connects to the hub, because Foley instructs providing a TAI system such as Hvid’s with these features in order to lessen the risk of over-insertion of the catheter into the user and to make disassembly of the system more simple for easy disposal of the used catheter.
	Claim 11: Hvid does not specifically describe that the flushing passage and an upper portion of the drain passage are combined into a single passage.
	As discussed above, Foley describes the inclusion of a waste drain passage near a proximal end of the catheter of a TAI system.  The upper portion of that drain passage is therefore necessarily coincident with the flushing passage, as indicated in the annotated copy of a cropped version of Foley’s Fig. 7, reproduced to the right herein, which illustrates how the drain and flushing passages are coincident over the longitudinal length of the flushing passage, and the drain passage extends proximally (i.e., the “lower” portion of the catheter) farther than the flushing passage, to and past the valve 24 (not indicated in Fig. 7, but appears to be the heavier line at the bottommost end of the catheter).
	Therefore, it would have been obvious, before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains, to construct the catheter such that the flushing passage and an upper portion of the drain passage are combined into a single passage, because such a configuration of passages in the necessary result when a drain passage and a waste drain valve as described by Foley are included in the catheter described by Hvid, for the reasons articulated above with respect to Claim 1.
	Claim 13: Hvid does not expressly describe that its catheter is “disposable.”  While the term “disposable” is plainly an intended use of the catheter with dubious limiting effect on the scope of the claim, Foley specifically states that its catheters (e.g., 34, 70) are “disposable” (see paras. [00040], [00047]).  This permits the contaminated portions of the system to be disposed of safely and reduces the possibility of cross-contamination between patients (para. [00036]: “At the conclusion of the process the rectal catheter and connected collection bag are removed and disposed.”), as is not only commonplace but required in many medical settings.
	It would have been obvious, before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains, to make Hvid’s catheter disposable, because doing so permits the contaminated portions of the system to be disposed of safely and reduces the possibility of cross-contamination between patients.

	Claims 2 - 6 are again rejected under 35 U.S.C. 103 as being unpatentable over Hvid, Foley, Martini, and Graves as applied to Claim 1 above, and further in view of Dahlstrom (previously of record) and Kaatz (previously of record).
	Hvid, Foley, Martini, and Graves together describe a TAI system substantially as claimed by Applicant.  See above. Furthermore, the Hvid / Foley / Martini / Graves system includes a waste drain valve (Foley, 24) positioned within the catheter (e.g., 18) (Claim 4). Taken together, however, Hvid / Foley / Martini / Graves does not include:
	the controller includes a waste drain valve control switch configured to open the waste drain valve (Claim 2);
	a sheath connected between the controller and the waste drain valve, and further comprising a waste drain valve control line having a first end connected to the waste drain control switch (Claim 3); 
	a hub, a tubing connected to the hub, and waste a waste drain valve opening mechanism, wherein the hub is configured to be removably connect to the catheter, and the controller is in fluid communication with the catheter by the tubing connected that connects to the hub and wherein the second end of the waste drain valve control line is connected to the waste drain valve opening mechanism within the hub configured to open the waste drain valve (Claim 5); and
	the waste drain valve includes a barrel member and the waste drain valve opening mechanism within the hub includes a pivoting disk configured to turn the barrel member of the waste drain valve (Claim 6).
	Dahlstrom describes a colonic irrigator and is therefore in the same or a very closely analogous art to that of Hvid and Foley.  Dahlstrom describes a waste drain valve 19 used in the base 18 of a rectal catheter 16 to permit the user to choose when to flush waste from their bowel.  “Secured to the upper end of the valve 19 by a fitting 14 is a discharge nozzle 16 adapted to enter the anal canal, which nozzle is open ended as at 17 and 18 and receives therein fluid from the conduit to flush the colon when the valve 10 is opened and the flap valve 19 is closed.” Dahlstrom at col. 1, lines 61-65. Dahlstrom’s device includes a controller (a simpler version of Hvid’s controller) including flushing fluid conduit 7 and a wire 26 (known in the arts as a Bowden wire or cable) which remotely operates the valve 19 via a mechanical plunger switch 27, which forms part of a simple mechanical controller of the device, to permit the user to control the colon flushing process: 
The numeral 26 designates a flexible wire that extends from the valve handle 11 through tubular metal sheath 29 to an operating handle 27 suitably mounted in a vertical position on the cross strip 12. The tubular sheath 29, through which the wire 26 passes in the operation of the handle 27, is fixedly connected to the conduit 7’ by spaced clamps 28.  Dahlstrom at col. 2, lines 24-30, 44-46.  

The cross strip 12 is provided to stabilize the device during use:
It will be noted that a rectangular shaped flat cross-strip 12 rests transversely on the top front portion of a toilet seat 13 and the horizontal portion 7' of the conduit is soldered or otherwise secured to said strip. This strip is adapted to be held against the toilet seat by the thighs of the user when the patient is in a seated posture. Downward pressure of the thighs on the strip retains the device in an operative position on the bowl seat. Dahlstrom at col. 1, lines 52-58.  

Thus, Dahlstrom’s controller locates the switch 27 at a position which is very close to and convenient for the user of the device, to remotely operate the waste drain valve 19 (or Foley’s valve 24) without the need to stand up from a seated position or contort themselves to manually reach and actuate the valve 19, and this inclusion of switch 27 also greatly reduces the likelihood that the user’s hand would come into contact with the waste from the catheter from manually operating the valve 19, in sum making the operation of the device significantly more convenient, safe, and sanitary.
	With respect to Claims 2 and 3, it would have been obvious, before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains, to include a waste drain valve control switch which is configured to open the waste drain valve, a sheath connected between the controller and the waste drain valve, a waste drain valve control line having a first end connected to the waste drain control switch, in the controller of the Hvid/Foley/Martini/Graves device, because Dahlstrom describes including such a switch, sheath, and control line between the switch and the valve in a simple controller of a colonic irrigator in order to make the operation of the device’s waste drain valve significantly more convenient, safe, and sanitary.
	With respect to Claim 5, the examiner notes that it is commonplace in the design and construction of mechanical devices to include covers, shrouds, shields, and the like over and around mechanical moving parts in order to shield those moving parts from being touched by a person, e.g., a user or operator of the device, and/or objects in the environment of use of the device, interactions which may injure the user, damage the device, interfere with the operation of the device, and combinations thereof.  Examples of record include, but are not limited to, the housing in which Hvid’s pump and valves are co-located (see Fig. 1), and the housing of control unit 42 in which Foley’s pump and valving is contained (see Fig. 8).  Configuring such a cover or shield removable permits inspection, maintenance, and/or repair of the components noted below that are enveloped by the cover.
	In the context of Dahlstrom’s features to remotely control the operation of a waste drain control valve in a colonic irrigator, further inclusion of a removable cover around the removable elbow 4, flushing valve 10, the fluid line between them (unlabeled), valve actuation lever 11, spring 25, extension 24, and arm 21 would function to shield the moving parts from being touched by a person, e.g., a user or operator of the device, and/or being damaged when positioning the device in the toilet (Dahlstrom, Fig. 1), interactions which may injure the user, damage the device, interfere with the operation of the device, and combinations thereof.  When provided with such a cover or shield around these components, the combination is read on by the “hub” of the claim: the word “hub” conveys little structural limitation on the claim; the flushing fluid conduit(s) 8, 9 would enter the cover and thus make the controller, which includes flushing fluid conduit 7, in fluid communication with the “hub”; and the waste drain valve opening mechanism would be located with the cover.
	As discussed above, the “waste drain valve opening mechanism” has been treated as invoking section 112(f): motion converter 342, which is engaged with pin 338 fixed to the surface 336 of disc 324a, which in turn rotates the disc 324a, with ridges 326a,b engaging with the valve to rotate it.  The specification and drawings indicate that both lateral sides of the valve 314 are engaged and rotated by “similar” structures (see para. [00083]); and equivalents thereof.  Dahlstrom does not describe these elements.
	Kaatz describes a rotary shutoff valve operated by a Bowden cable, and is therefore from an art which is closely related and analogous to those of the valves of Foley and Dahlstrom.  A partial, annotated copy of Kaatz’s Fig. 6 is reproduced to the right herein to assist in a better understanding of its disclosure.
	Kaatz describes a rotary shutoff valve (Title) which includes a barrel valve cylinder 36 having ports 37 therethrough for the passage of fluid when correctly oriented within valve housing 10.  As described by Kaatz:

Rotary valve member 21, contained within interior chamber 11 of the valve housing, comprises a crank 32 attached to the inner end of operating shaft 22 and carrying on its radially outer end and in fixed relation to it the rigid driving and supporting element 33. Together, crank 32 and driving and supporting element 33 have a generally L-shaped configuration as can be seen in FIGURE 6. One side face of crank 32 rides closely against the inside of cover plate 14, though the operating shaft is sealed against fluid pressure by means of an O-ring seal 34 carried in an appropriate groove of the shaft for sealing engagement with the walls of the bore carrying the shaft.

(Kaatz at col. 2, lines 55-67).  The valve is rotated within the housing by a lever 23 remotely pushed and pulled by wire 27 (Kaatz Figs. 1, 2; col. 2, lines 42-47).  As shown in the above version of Fig. 6, Kaatz’s valve includes a disc, labeled as such above, forming a part of crank 32; it is this disc which “rides closely against the inside of cover plate 14.”  The element 33 engages with the barrel 36 with grooves 41 to rotate the barrel and operate the valve.  Thus, Kaatz describes a drain valve that includes a barrel member (36) and a waste drain valve opening mechanism which includes a pivoting disk (unlabeled; noted in the Fig. 6 above) which turns the barrel member of the waste drain valve.
	Kaatz states that its valve is advantageous for a number of reasons which are applicable to a waste drain valve of a colonic irrigation system catheter, including that: it tends to be aided in positively sealing and closing a selected outlet port by inlet fluid pressure and yet also positively seals and closes the outlet port without the aid of inlet pressure, which would be particularly useful in a colonic irrigator catheter waste drain valve; does not require complicated seals and sealing arrangements, which would be advantageous when designing a disposable colonic irrigation catheter (e.g., Foley); the valve closure member is relatively flexible, bendable, slippery, resilient, and easily worked, and thus is better adapted for use and operation by persons with limited hand strength; the resilient nature of the rotary valve closure permits such a relatively sliding motion between the valve closure member and the valve seats as to effect a useful wiping action between the two for the removal of any material which might interfere with the positive closing of the valve, which is useful in all valves but may be particularly advantageous when closing off a waste drain passage of a colonic irrigation catheter after (most of) the contaminated waste fluid has flowed out of the catheter, so that any residual contaminated fluid is retained in the catheter and does not drip out.  See Kaatz, col. 1, lines 21-47.
	It would have been obvious, before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains, to use Kaatz’s valve in the place of Dahlstrom’s flap valve 19, because Kaatz enumerates several advantages (above) of its valve design from which a colonic irrigation system catheter, such as those of Hvid, Foley, and Dahlstrom, would greatly benefit.  As Kaatz describes a drain valve that includes a barrel member (36) and a waste drain valve opening mechanism which includes a pivoting disk (unlabeled; noted in the Fig. 6 above) which turns the barrel member of the waste drain valve, Claim 6 literally reads on Kaatz’s valve when used in the Hvid / Foley / Martini / Graves / Dahlstrom colonic irrigation system, because Kaatz describes the same structures as those which support (35 U.S.C. § 112(a)) the “waste drain valve opening mechanism” of Claim 5 – a disc which, when rotated by pulling on a wire, engages with a barrel valve to rotate the barrel valve within its seat.  As Claim 6 depends from Claim 5 and further limits that claim (35 U.S.C. § 112(d)), specifically the “waste drain valve opening mechanism” feature, it follows that a Hvid / Foley / Martini / Graves / Dahlstrom / Kaatz colonic irrigation system, as described herein, must be literally read on by Claim 5 as well without an analysis of equivalents under section 112(f).
	In summary, the forgoing analyses taken together establish a prima facie case that the further inclusion of the subject matters of Claims 5 and 6, including a hub, a tubing connected to the hub, and waste a drain valve opening mechanism, wherein the hub is configured to be removably connect to the catheter, and the controller is in fluid communication with the catheter by the tubing connected that connects to the hub and wherein the second end of the waste drain valve control line is connected to the waste drain valve opening mechanism within the hub configured to open the waste drain valve (Claim 5), wherein the waste drain valve includes a barrel member and the waste drain valve opening mechanism within the hub includes a pivoting disk configured to turn the barrel member of the waste drain valve (Claim 6), in the Hvid / Foley / Martini / Graves / TAI system, would have been obvious, before the effective filing date of the claimed invention, to a person having ordinary skill in the art to which the claimed invention pertains.

	Claims 9 and 12 are again rejected under 35 U.S.C. 103 as being unpatentable over Hvid, Foley, Martini, and Graves as applied to Claim 1 above, and further in view of Budig (previously of record).
	Hvid, Foley, Martini, and Graves, taken together, describe a system substantially as claimed by Applicant.  See above.  The documents do not, however, describe:
	the controller includes a head portion and a handle portion and the pump includes a bellows positioned within the head portion and a lever positioned on the handle portion, said lever configured to move the bellows between expanded and contracted configurations when the lever is actuated (Claim 9); and
	wherein the controller includes a toggle mechanism connected to the valve assembly and operable to reconfigure the valve assembly (Claim 12).
	Budig describes an anal irrigation system (Title, Abstract), and is therefore in the same or a closely analogous art to that of Hvid and Foley.  Budig describes, with reference to Figs. 1, 5 (a partial, annotated version of which is reproduced to the right herein): controller 102; a head portion being, in Fig. 5 above, all of the controller except for the leftmost ends which do not enclose any portion of the bellows, which leftmost end constitutes a handle portion; bellows pump (Figs. 1, 5, col. 2, lines 53-57: ”The pump mechanism in the lever pump may be a bellows element, a foam element, a bulb element or a piston element. All of these pump mechanisms work well with a lever actuator (the pivotable handle)”.)  With respect to Figs. 1, 2a, Budig also describes a toggle mechanism 4 connected to valve assembly 10.  The toggle mechanism 4 reconfigures the valve assembly (cf. Figs. 2a-4d; see col 5, lines 29-52, describing first and second positions of the valve assembly achieved by operation of the toggle mechanism).  Budig specifically states that there are particular advantages to its configuration of a pump having an integrated control unit of an anal irrigation system:

When the control unit is integrated in the pump, the number of parts in the system is reduced thus making it easier to use. The control unit is provided with a handle extending radially out of the control unit. The handle makes the control unit easy to use and activate. Furthermore, the number of connections are reduced making the system more reliable and reduces the risk of error.
	In the system for performing anal irrigation, the number of parts in the system is minimized. Furthermore, all valves and controls are incorporated in the most durable part--the pump. Thereby, the cost of the disposable parts is reduced.

Budig, col. 1, lines 55-67.
	It would have been obvious, before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains, to configure the Hvid / Foley / Martini / Graves TAI system such that the controller includes a head portion and a handle portion and the pump includes a bellows positioned within the head portion and a lever positioned on the handle portion, said lever configured to move the bellows between expanded and contracted configurations when the lever is actuated (Claim 9), and the controller includes a toggle mechanism connected to the valve assembly and operable to reconfigure the valve assembly (Claim 12), because Budig describes these features in an anal irrigation system and states that such a configuration is particularly advantageous because it: reduces the number of parts in the system and provides a handle for the pump, making it easier to use manually; reduces the number of connections, making the system more reliable and reduces the risk of error; and incorporating all valves and controls in a durable part of the system -the pump – reduces cost of the disposable parts of the system.

Allowable Subject Matter
Claims 36-46 are allowed.
The following is an examiner’s statement of reasons for allowance: the prior art of record, taken both alone and in permissible combination, fails to disclose or fairly suggest the combination of features recited in independent Claim 36.  Specifically, the valve assembly configurations recited, in combination, in section f, subsections i-iii, would not have been obvious to a person of ordinary skill in the art.  The closest prior art, relied upon above to reject Claims 1 et sqq. under sec. 103, fails to describe or suggest the claimed valve configurations, particularly in combination with the remainder of the Claim’s features.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The newly cited document relates to another prior art colonic irrigator.

	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM J. CERMAK whose telephone number is (571)272-0135.  The examiner can normally be reached on M-F 7:30 - 5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan R. Price can be reached on 571.270.5421.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ADAM J. CERMAK/
Assistant Examiner
Art Unit 3783



/JASON E FLICK/Primary Examiner, Art Unit 3783                                                                                                                                                                                                        06/16/2022